DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 16 March 2021.
Claims 1, 11 and 13 have been amended.
No claims have been canceled.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument




In response to Applicant’s arguments, the Examiner has entered a new ground(s) of rejection as indicated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haketa, US Patent Application Publication 2017/0178464 A1 in view of Fandel et al., US Patent 7,232,063 B2 (“Fandel”).

As per Claim 1, regarding “a reading device comprising: a communication interface, a commodity reader, an output signal device, a controller” Haketa in at least Fig.3 discloses a commodity registration apparatus (paragraph 24), a communication interface (paragraph 24), a controller (paragraph 38) and an output signal device (paragraph 99).
Regarding “signal a communication failure via the output device when transmission of the read commodity information to the commodity registration device has failed” Fandel does not teach this limitation however, Fandel in at least Column 2, lines 39-67, Column 3, lines 1-15, Column 4, lines 55-67 and Column 5, lines 1-55 discloses a diagnostic 

As per Claim 11, regarding “a checkout apparatus comprised of a display screen, a communication interface and a reading device” Haketa in at least Fig.1 and paragraphs 13-19 teaches a checkout apparatus.
Regarding “signal a communication failure via the output device when transmission of the read commodity information to the commodity registration device has failed” Fandel does not teach this limitation however, Fandel in at least Column 2, lines 39-67, Column 3, lines 1-15, Column 4, lines 55-67 and Column 5, lines 1-55 discloses a diagnostic application that monitors and diagnoses the interaction between the scanner and POS device.  It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods to achieve predictable results Haketa’s scanner with Fandel’s diagnostic application with the motivation to maintain the reliability of the POS system (Fandel, Column 1, lines 28-38).

As per Claim 13 which depends from Claim 11 regarding “the output device signals, using a first audible signal, that the commodity reader has read commodity information from the commodity, and the controller causes the output device to signal the communication failure using a second audible signal that is different from the first audible 
Regarding “the audible signal to signal the communication failure” Haketa does not specifically disclose this limitation however, Fandel in at least Column 2, lines 52-56 and column 11, lines 27-35 discloses a diagnostic application that perform failure analysis and generates alarms for various types of failures.
Regarding “the audible signal to signal the communication failure” Haketa does not specifically disclose this limitation however, Fandel in at least Column 2, lines 52-56 and column 11, lines 27-35 discloses a diagnostic application that perform failure analysis and generates alarms for various types of failures. 
.  It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods to achieve predictable results Haketa’s scanner with Fandel’s diagnostic application with the motivation to maintain the reliability of the POS system (Fandel, Column 1, lines 28-38).
 
As per Claim 2, which depends from Claim 1 regarding “wherein after the initialization of the communication interface, the controller causes the communication interface to transmit communication failure information indicating the transmission of the commodity information has failed”. Haketa in at least paragraph 96 discloses that settlement information or error information is transmitted to the settlement apparatus 12 via LAN 14, the communication unit 12j of the settlement apparatus 12 receives the settlement information or the error information and stores it in the RAM 12c or the auxiliary 

As per Claim 3, which depends from Claim 1 regarding “wherein the output device signals, using a first audible signal, that the commodity reader has read commodity information, and the controller causes the output device to signal the communication failure using a second audible signal”. Haketa in at least paragraph 98 and 99 further discloses that CPU 12 a processes the settlement information or if the error information is received the CPU 12a carrier out an alarm operation warning the customer 22 that an error has occurred.
Regarding “the first audible signal indicating that the commodity reader has read commodity information” Haketa does not specifically disclose this limitation however; Fandel in at least Column 4, lines 55-67 and Column 5, lines 1-6 discloses command and messages sent between the POS application 120 and the POS peripherals 126 indicating that a commodity has been scanned.
Regarding “the audible signal to signal the communication failure” Haketa does not specifically disclose this limitation however, Fandel in at least Column 2, lines 52-56 and column 11, lines 27-35 discloses a diagnostic application that perform failure analysis and generates alarms for various types of failures. 
.  It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods to achieve predictable results Haketa’s scanner with Fandel’s 

As per Claim 4, which depends from Claim 1 regarding “wherein the controller is further configured to initialize components of the reading device in a prescribed order if the communication failure is not recovered after the communication interface has been initialized.”  Haketa in at least Fig.4 and paragraph 66 discloses that CPU 11a initializes the system.
EXAMINER’S NOTE:  The order of initialization does not appear to provide any significant inventive process.

As per Claim 5, which depends from Claim 1 regarding “wherein the controller determines that a communication failure has not been recovered when a response from the commodity registration device is not received via the communication interface within a predetermined time after a transmission of communication failure information to the commodity registration device via the communication interface” Haketa in at least paragraph 98 and 99 further discloses that CPU 12a  determines if the settlement information or if the error information has been received.  If error information has been received CPU 12a carrier out an alarm operation warning the customer 22 that an error has occurred.

As per Claim 7, which depends from Claim 1 regarding “wherein the output device comprises a speaker”.  Haketa in at least paragraph 81 discloses that the alarm is a sound generation or a voice generation type of device.

As per Claim 8, which depends from Claim 1 regarding “wherein the controller is further configured to cause the communication interface to re-transmit the commodity information read by the commodity reader along with the signal of the communication failure.” Haketa in at least paragraph 98 and 99 further discloses that CPU 12a determines if the settlement information or if the error information has been received.  If error information has been received, CPU 12a carries out an alarm operation warning the customer 22 that an error has occurred and does not settle the transaction.

As per Claim 9, which depends from Claim 1 regarding “wherein the commodity reader is disposed within the commodity registration device” Haketa in at least Fig.1 and paragraphs 46 and 49 discloses the commodity reader (scanner) is within the settlement apparatus 12 (paragraph 44).

Claims 12 and 14-20 recite similar limitations as Claim 1-11 and are rejected in a similar manner.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haketa, US Patent Application Publication 2017/0178464 A1 in view of Fandel et al., US .

As per Claims 6 and 10, which depends from Claim 1 regarding “wherein the commodity reader is a bar code scanner and/or hand-held scanner.”  Haketa in at least paragraph 32 and 35 discloses that the scanner for commodity 11f may be any of a plurality of types of known scanners.  Haketa in at least paragraph 46 discloses that the commodity scanner may be a fixed or handy-type two-dimension code scanner.  Haketa and Fandel do not specifically disclose a fixed and hand-held scanner however, Bridgelall in at least Fig.5 and Column 9, lines 16-65 discloses both type of scanners.  Therefore, Haketa “scanner” is modified to be a barcode scanner.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the fixed scanner of Haketa and Fandel with the hand-held scanner as taught by Bridgelall with the motivation to maximum the performance of each type of performance (Bridgelall, Col. 9, lines 37-47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687